Name: 78/956/EEC: Commission Decision of 6 November 1978 nominating members of the Advisory Committee on Customs Matters
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-11-23

 Avis juridique important|31978D095678/956/EEC: Commission Decision of 6 November 1978 nominating members of the Advisory Committee on Customs Matters Official Journal L 328 , 23/11/1978 P. 0029 - 0029****( 1 ) OJ NO L 321 , 22 . 11 . 1973 , P . 37 . ( 2 ) OJ NO L 299 , 26 . 10 . 1978 , P . 39 . COMMISSION DECISION OF 6 NOVEMBER 1978 NOMINATING MEMBERS OF THE ADVISORY COMMITTEE ON CUSTOMS MATTERS ( 78/956/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COMMISSION DECISION OF 7 NOVEMBER 1973 SETTING UP AN ADVISORY COMMITTEE ON CUSTOMS MATTERS ( 1 ), AS AMENDED BY THE DECISION OF 20 OCTOBER 1978 ( 2 ), WHEREAS IT IS FOR THE COMMISSION TO APPOINT NEW MEMBERS OF THE COMMITTEE AND TO REPLACE OR REAPPOINT MEMBERS WHOSE TERM OF OFFICE HAS EXPIRED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING SHALL BE NOMINATED MEMBERS OF THE ADVISORY COMMITTEE FOR A PERIOD OF THREE YEARS : - MESSRS FIELD ( UNITED KINGDOM ), GLAIN ( FRANCE ) AND KULLA ( GERMANY ), REPRESENTATIVES OF INDUSTRY , - MR DE SANTIS ( ITALY ), REPRESENTATIVE OF CRAFT INDUSTRY , - MESSRS ODDI ( ITALY ), ROSINY ( GERMANY ) AND TERDJMANN ( FRANCE ), REPRESENTATIVES OF AGRICULTURE , - MESSRS BONGARTZ ( GERMANY ), DROOG ( NETHERLANDS ), TUCKER ( UNITED KINGDOM ) AND VARENHORST ( GERMANY ), REPRESENTATIVES OF COMMERCIAL ORGANIZATIONS , - MESSRS BAGGE ( FRANCE ), DAVIES ( UNITED KINGDOM ) AND FRONTONI ( ITALY ), REPRESENTATIVES OF CHAMBERS OF COMMERCE AND INDUSTRY , - MR SCHUBERT ( GERMANY ), REPRESENTATIVE OF RAIL TRANSPORT , - MR ROCKMANN ( GERMANY ), REPRESENTATIVE OF ROAD TRANSPORT , - MR PEUGNIEZ ( FRANCE ), REPRESENTATIVE OF SHIPPING , - MR DUETEMEYER ( GERMANY ), REPRESENTATIVE OF INLAND INTERWAYS TRANSPORT , - MR VAN BOGAERT ( BELGIUM ), REPRESENTATIVE OF AIR TRANSPORT , - MR FABRE ( FRANCE ), REPRESENTATIVE OF BANKING INSTITUTIONS , - MR PETRUCCO ( ITALY ), REPRESENTATIVE OF INSURANCE INSTITUTIONS , - MESSRS BUDRY ( FRANCE ), DASSONVILLE ( BELGIUM ) AND MAC FARLANE ( UNITED KINGDOM ), REPRESENTATIVES OF CUSTOMS AGENTS , - MESSRS WHITAKER ( UNITED KINGDOM ) AND HERIS ( BELGIUM ), REPRESENTATIVES OF TOURIST BOARDS , - MR CAZARRE ( FRANCE ), MRS SAMOULIAN ( BELGIUM ) AND MR WENNER ( GERMANY ), REPRESENTATIVES OF WORKERS , - MR BARTH ( FRANCE ), REPRESENTATIVE OF OTHER PARTIES CONCERNED WITH CUSTOMS PROBLEMS . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 15 OCTOBER 1978 . DONE AT BRUSSELS , 6 NOVEMBER 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION